Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/12/2021 has been entered.  All previous objections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Placker on July 23, 2021.
The application has been amended as follows: 
In claim 3, line 1, the phrase “claim 2” has been changed to –claim 1—
In claim 6, line 1, the phrase “claim 2” has been changed to –claim 1—

 Allowable Subject Matter
Claims 1, 3, 5-15, 17-20 are allowed.
regarding claim 1, the prior art of record discloses or reasonably teaches in combination a pump comprising a pump housing formed as a singular body, the pump housing comprising a mounting feature adjacent a first end of the pump housing, the mounting feature configured for mounting the pump relative to a prime mover; a drive system cavity formed in the first end of the pump housing, the drive system cavity being sized to receive at least a portion of an axial drive system, the axial drive system including a cam plate configured for axially driving a pump piston when the cam plate is rotationally driven; and a pump cylinder extending inwardly into the pump housing from the drive system cavity; and a piston guide plate configured to be affixed within the drive system cavity, the piston guide plate including a piston guide associated with the pump cylinder, the piston guide including a bore configured to at least partially receive the pump piston therethrough for facilitating alignment and axial movement of the pump piston within the pump cylinder; wherein the axial drive system at least partially seals the drive system cavity of the pump housing opposite the piston guide plate to provide an integrated oil reservoir between the axial drive system and the piston guide plate; however, the prior art of record does not further disclose or reasonably teach in combination that the piston guide plate is configured to be affixed to the pump housing by one or more bolts, wherein a head of each of the one or more bolts is at least partially disposed within the integrated oil reservoir.
Regarding claim 12, the prior art of record discloses or reasonably teaches in combination a pump comprising3Appl. No.: 15/955,159Page 4 of 11Response Dated: July 12, 2021Attorney Docket No.: 129414.00294.3209.0233.01Reply to Office Action of: April 13, 2021 a pump housing formed as a singular body, the pump housing comprising a mounting feature adjacent a first end of the pump housing, the the piston guide plate includes one or more channels formed on a surface of the piston guide plate, the one or more channels defining fluid passages at least partially surrounding each respective piston guide, and providing a fluid pathway between each respective piston guide and one or more of a fluid intake of the pump and a drain.
Regarding claim 20, the prior art of record discloses or reasonably teaches in combination a pump comprising a pump housing formed as a singular body, the pump housing comprising: a mounting feature adjacent a first end of the pump housing, the mounting feature configured for mounting the pump relative to a prime mover; a drive system cavity formed in the first end of the pump housing; a plurality of pump cylinders a piston guide plate configured to be affixed within the drive system cavity and sealingly engaged with the pump housing by an O-ring disposed in a groove around a periphery of the piston guide plate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.